FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of a Foreign Private Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2010 Commission File Number: 001-13928 Royal Bank of Canada (Exact name of registrant as specified in its charter) 200 Bay Street Royal Bank Plaza Toronto, Ontario Canada M5J 2J5 Attention: Vice-President & Corporate Secretary 1 Place Ville Marie Montreal, Quebec Canada H3C 3A9 Attention: Vice-President & Corporate Secretary (Address of registrant’s principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-F o Form40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): o This report on Form 6-K is incorporated by reference into the Registration Statement on Form F-3 (File No. 333-163632) and the Registration Statements on Form S-8 (File Nos. 333-08434, 333-12036, 333-12050, 333-13052, 333-13112, 333-13146, 333-13176, 333-14144, 333-110953, 333-117922). SUPPLEMENTAL DISCLOSURE The disclosure under “Liquidity and funding management – Credit ratings” in the registrant’s Third Quarter 2010 Report to Shareholders is hereby updated by adding the following: “On September 14, 2010, Moody’s Investors Service announced that it had placed our long-term ratings under review for a possible downgrade.” Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ROYAL BANK OF CANADA By: /s/ Tom Smee Name: Tom Smee Title: Senior Vice-President and Deputy General Counsel Date: September 29, 2010
